Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  the limitation “an adhesive arranged a workpiece” should read “an adhesive arranged on a workpiece”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the portion of the membrane" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, the limitation “wherein the induction coil is supported over the work piece by a base portion of the apparatus between the work piece and the base portion of the apparatus” is unclear because based on paragraph 0021, the base portion 50 corresponds with the induction head 376, therefore, the base portion has been already claimed in independent claim 7, therefore, it seems that the claim should read “wherein the induction coil is supported over the workpiece by the induction head of the apparatus between the work piece and the induction head of the apparatus.
In claim 19, the limitation “wherein the induction coil is supported over the work piece by a base portion of the apparatus, wherein the base portion surrounds at least an outer perimeter of the induction coil” is unclear because based on paragraph 0021, the base portion 50 corresponds with the induction head 376, therefore, the base portion has been already claimed in independent claim 7, therefore, it seems that the claim should read “wherein the induction coil is supported over the workpiece by the induction head of the apparatus, wherein the induction head surrounds at least an outer perimeter of the induction coil .
In claims 22 and 24, the limitation “said control circuit correlating changes in measured output voltage or measured output current to a temperature of the attachment plate” or “said control circuit correlating changes in measured output voltage or measured output current to a temperature of the work piece” is unclear what is being correlated? Is it a change of an actual measured output voltage or current over a previously measured output voltage or current, and then correlating that difference of output voltage or current to a temperature value of the workpiece or attachment plate? Or it just a correlation between an actual measured output voltage or current, and a temperature value of the workpiece or attachment plate?
Claim 25 recites the limitation "the membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishman (US 7,457,344).
Regarding claim 22, Fishman teaches an induction heating apparatus (abstract; as shown in Fig. 5) configured to bond a membrane to an attachment plate (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising an induction coil (22) being arranged on an induction head (10) that is capable of being positioned adjacent the attachment plate (adjacent a workpiece; as shown in Fig. 5); a power supply (12) connected to deliver power to a tank circuit (as shown in Fig. 5), said power supply being capable of having a pre-determined constant output voltage or constant output current (Col. 5, lines 25-30; Col. 10, lines 43-47), said tank circuit generating an oscillating magnetic field emanating from said induction coil when power is delivered from the power supply (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37), said oscillating magnetic field inducing eddy currents in the attachment plate (workpiece) magnetically coupled to the induction coil to heat the attachment plate (workpiece) (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37) and bond the attachment plate to a portion of the membrane (this limitation is considered intended use, therefore, little or no patentable weight is given); and a control circuit (26) that measures an output voltage or output current that is not held constant (Col. 5, lines 37-57; Fig. 5), said control circuit correlating changes in measured output voltage or measured output current to a temperature of the attachment plate (workpiece) (Col. 8, lines 8-13; Col. 10, lines 36-51).
Regarding claim 23, Fishman teaches an induction heating apparatus (abstract; as shown in Fig. 5) configured to activate an adhesive arranged on a workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising an induction coil (22) being arranged on an induction head (10) that is capable of being positioned adjacent the workpiece (as shown in Fig. 5); a power supply (12) connected to deliver power to a tank circuit (as shown in Fig. 5), said power supply being capable of having a pre-determined constant output voltage or constant output current (Col. 5, lines 25-30; Col. 10, lines 43-47), said tank circuit generating an oscillating magnetic field emanating from said induction coil when power is delivered from the power supply (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37), said oscillating magnetic field inducing eddy currents in the workpiece magnetically coupled to the induction coil to heat the workpiece (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37) and activate the adhesive (this limitation is considered intended use, therefore, little or no patentable weight is given); and a control circuit (26) monitoring changes in power consumed by the tank circuit (Col. 5, lines 37-57).
Regarding claim 24, Fishman teaches the apparatus as set forth above, wherein the control circuit measures an output voltage or output current that is not held constant (Col. 5, lines 37-57; Fig. 5), said control circuit correlating changes in measured output voltage or measured output current to a temperature of the workpiece (Col. 8, lines 8-13; Col. 10, lines 36-51).
Regarding claim 25, Fishman teaches the apparatus as set forth above, wherein the workpiece is a roof and the membrane is a roofing membrane (the workpiece and the membrane are no part of the structure of the induction heating apparatus, therefore, this limitation is considered intended use, therefore, little or no patentable weight is given).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US 7,457,344) in view of Fukushi (US 2006/0006169).
Regarding claim 7, Fishman teaches an induction heating apparatus (abstract; as shown in Fig. 5) configured to bond a membrane to a workpiece (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a capacitance (CTUNE, CTANK) connected to an induction coil (22) to form a tank circuit (as shown in Fig. 5) having a resonant frequency (Col. 5, lines 58-61); said induction coil being arranged on an induction head (10) that is capable of being positioned adjacent the workpiece and a portion of the membrane (as shown in Fig. 5); a power supply (12) connected to deliver power to said tank circuit (as shown in Fig. 5), said power supply being capable of having a pre-determined constant output voltage or constant output current (Col. 5, lines 25-30; Col. 10, lines 43-47), said tank circuit generating an oscillating magnetic field emanating from said induction coil when power is delivered from the power supply (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37), said oscillating magnetic field inducing eddy currents in the workpiece magnetically coupled to the induction coil to heat the workpiece (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37) and bond the workpiece to the portion of the membrane (this limitation is considered intended use, therefore, little or no patentable weight is given); and a control circuit (26) monitors changes in power consumed by the tank circuit (Col. 5, lines 37-57).
Fishman fails to disclose wherein said control circuit turns off said power supply when said work piece has reached a pre-determined temperature.
Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
Regarding claim 8, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses measured output voltage or output current to determine an electrical resistance of said work piece and said control circuit employs a look up table to correlate said electrical resistance to a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 9, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses measured output voltage or output current to calculate a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51; Fukushi, p.0101).
Regarding claim 11, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil includes two windings (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fails to disclose wherein the induction coil is a triple racetrack coil including three oblong-shaped windings.
It would have been an obvious matter of design choice to provide a triple racetrack coil including three oblong-shaped windings since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the induction coil of Fishman.
Regarding claim 12, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a thermally conductive heat spreader (Fishman; crucible 10; in the current invention the thermally conductive heat spreader is part of the induction head) is in close proximity to the windings of the induction coil to more uniformly distribute the thermal energy produced by the induction coil (Fishman; as shown in Fig. 5).
Regarding claim 13, Fishman and Fukushi combined teach all the elements of the claimed invention as set forth above, except for, wherein the capacitance is connected to the induction coil in parallel to form a parallel resonant tank circuit.
It would have been an obvious matter of design choice to connect the capacitance in parallel to the induction coil since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection of Fishman.
Regarding claim 14, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the sum of a resistance of the induction coil, a resistance of the tank capacitor and a resistance of the work piece equals a single loss resistance that presents a load to the power supply for the apparatus (Fishman; Col. 8, lines 40-46).
Regarding claim 15, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in temperature of the work piece causes an increase in resistance of the work piece (Fishman; Col. 7, lines 61-67 and Col. 8, lines 1-23).
Regarding claim 16, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in resistance of the work piece causes the current drawn from the power supply to increase (Fishman, Col. 7, lines 55-67 and Col. 8, lines 1-59; Fukushi, p.0099).
Regarding claim 17, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the pre-determined temperature of the work piece is maintained for a pre-determined period of time (Fukushi; p.0087).
Regarding claim 18, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a pre-determined temperature of the work piece is maintained for a longer period of time when the work piece is cold and/or moist (Fishman; Col. 6, lines 59-67 and Col. 7, lines 1-3).
Regarding claim 20, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the control circuit measures an output voltage or output current that is not held constant (Fishman; Col. 5, lines 37-57; Fig. 5), said control circuit correlating changes in measured output voltage or measured output current to a temperature of the work piece (Fishman; Col. 8, lines 8-13; Col. 10, lines 36-51).
Regarding claim 21, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the workpiece is a roof and the membrane is a roofing membrane (the workpiece and the membrane are no part of the structure of the induction heating apparatus, therefore, this limitation is considered intended use, therefore, little or no patentable weight is given).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman and Fukushi as set forth above, and further in view of N.G. Spoth (US 3,484,840).
Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fail to disclose wherein the induction coil is between the work piece and the base portion of the apparatus.
N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11) such that the induction coil is between the workpiece and the base portion of the apparatus (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the outer perimeter of the induction coil, for safety reasons, and to protect the coil from damage.  
Regarding claim 19, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10; in the current invention the base portion is the induction head) of the apparatus (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fail to disclose wherein the base portion surrounds at least an outer perimeter of the induction coil.
N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11), wherein the base portion surrounds at least an outer perimeter of the induction coil (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the outer perimeter of the induction coil, for safety reasons, and to protect the coil from damage.  
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “Amended claim 7 specifies, among other things, an induction heating apparatus configured to bond a membrane to a workpiece, comprising a capacitance connected to an induction coil to form a tank circuit having a resonant frequency with the induction coil being arranged on an induction head that can be positioned adjacent the workpiece and a portion of the membrane as well as a power supply connected to deliver power to said tank circuit. These features are lacking in each of US ‘344 and US ‘169. In addition to the Examiner’s acknowledged deficiencies of US ‘344, it is noted that US ‘344 relates to melting an electrically conductive material in a crucible (see col. 1, lines 18-22). This document is entirely unrelated to bonding a membrane to a workpiece… Nor is US ‘344 even properly considered analogous art. This document is neither related to the same field of invention, i.e., the field of membrane bonding, nor to the problem addressed by the invention, i.e., improving a bond between a membrane to a workpiece… US ‘169 does not cure the deficiencies of US ‘344. Even if one assumes that this document arguably teaches an inducting head with an induction coil (which Applicant does not concede), it is noted that US ‘169 relates to a copying machine or printer that heats toner during image formation (see paragraphs [0001] and [0034]). This document, like US ‘344, is similarly entirely unrelated to bonding a membrane to a workpiece… Nor is US ‘169 even properly considered analogous art. This document is neither related to the same field of invention, i.e., the field of membrane bonding, nor to the problem addressed by the invention, i.e., improving a bond between a membrane to a workpiece.” on remarks page 7, lines 26-28, page 8, lines 1-8, 14-17 and 20-25 and page 9, lines 3-6.  In response to Applicant’s arguments, the limitation “configured to bond a membrane to a workpiece” is considered intended use, therefore, little or no patentable weight is given.  Furthermore, the membrane and the workpiece are no part of the structure of the induction heating apparatus, therefore, this limitation is considered intended use, therefore, little or no patentable weight is given.  
Regarding claims 8-25, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/22/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761